Order entered July 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01708-CV

                                HAL RACHAL, JR., Appellant

                                               V.

                            LETKIEWICZ & FOSTER, Appellee

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-09-2413-2

                                           ORDER
       We GRANT appellant’s July 3, 2013 motion for an extension of time to file a reply brief.

Appellant shall file his reply brief on or before Monday, August 5, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE